Franklin App. No. 01AP-614. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Judgment Entry filed January 29, 2002:
“This case is before the court as the result of the filing of a motion to certify a conflict between ouiopinion issued December 20, 2001, and the now reported case of State v. Gilden (2001), 144 Ohio App.3d 69 [759 N.E.2d 468], We perceive a clear conflict and therefore certify the following issue:
“Is the practice of a trial court of allowing members of a jury to submit questions to the court and attorneys for possible submission to witnesses per se prejudicial to a criminal defendant?”
F.E. Sweeney, J., dissents.